Citation Nr: 1534679	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  06-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a schedular rating higher than 20 percent prior to September 12, 2014, and higher than 40 percent since September 12, 2014, for service-connected residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.L.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.

In December 2014, the Board remanded the case for further development.

While the case was in remand status, in a March 2015 rating decision, the Appeals Management Center granted an increase from 20 percent to 40 percent for service-connected left wrist disability effective September 12, 2014.  Thus, issue has been characterizes as the staged rating identified on the title page.

FINDINGS OF FACT

1.  The Veteran is considered left-hand dominant.

2.  Prior to February 22, 2011, the Veteran's left wrist disability was productive of favorable ankylosis in 20 to 30 degrees of the major wrist.

3.  From February 22, 2011, the Veteran's left wrist disability has been productive of ankylosis in any other position, except favorable, of the major wrist.


CONCLUSIONS OF LAW

1.  Prior to February 22, 2011, the criteria for a 30 percent disability rating, but no higher, for residuals of a left wrist fracture were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5214 (2015).

2.  From February 22, 2011 to September 12, 2014, the criteria for a 40 percent disability rating, but no higher, for residuals of a left wrist fracture were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5214 (2015).

3.  From September 12, 2014, the criteria for a disability rating in excess of 40 percent for residuals of a left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code 5214 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

April 2005 and March 2006 letters satisfied the duty to notify provisions.  Although complete notice was not provided until after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a March 2015 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Updated VA treatment records were obtained pursuant to the Board's December 2014 remand.  The Veteran had received private medical treatment for his left wrist condition and submitted a Form 21-4143 for those records; however, the RO informed the Veteran in a December 2013 letter that the release for information expired and requested that the Veteran submit a new Form 21-4143.  The Veteran did not respond and the duty to assist was frustrated.

The Veteran was provided VA medical examinations in April 2005, February 2011, and March 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran was granted service connection for residuals of a left wrist fracture in a January 1968 rating decision and was assigned a noncompensable (zero percent) rating under Diagnostic Code 5299.  In a June 2002 rating decision, the Veteran was granted a 20 percent disability rating effective from March 28, 2002, under Diagnostic Code 5299-5214.  In the November 2005 rating decision on appeal, the Veteran was denied a higher rating for residuals of a left wrist fracture.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.  In a March 2015 rating decision, the Veteran was granted a 40 percent disability rating effective from September 12, 2014, under Diagnostic Code 5214.  38 C.F.R. § 4.71a.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215, which distinguish between the major (dominant) and minor (non-dominant) extremity.  As the Veteran's current rating exceeds the maximum rating pursuant to Diagnostic Code 5215 for limitation of motion, his left wrist claim will be evaluated pursuant to Diagnostic Code 5214 for "ankylosis of the wrist."

Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity and 30 percent if involving the major extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity and a 40 percent rating if involving the major extremity.  Unfavorable ankylosis of the wrist, in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity and a 50 percent rating if involving the major extremity.

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the Veteran's left wrist was injured during service.  During the April 2005 and February 2011 VA examinations, both of the Veteran's hands were found to be dominant as he was able to use both to write, eat and comb his hair.  During the March 2015 VA examination, the Veteran reported being ambidextrous as he writes with his right hand and does all other activities with his left hand.  As the medical evidence shows that the Veteran is ambidextrous and his left wrist is the only injured wrist, he will be considered left-hand dominant for rating purposes.

The RO previously granted the Veteran a 20 percent disability rating under Diagnostic Code 5299-5214 finding that his left wrist was his minor hand and that his disability approximated favorable ankylosis in 20 to 30 degrees dorsiflexion.  As the Veteran's left wrist is considered his major wrist for rating purposes, a 30 percent disability rating is warranted prior to February 22, 2011.  

In order for a higher than 30 percent rating to be warranted, the Veteran must have ankylosis of the wrist in any other position, except favorable.  A higher rating is not warranted as the Veteran's left wrist disability only approximated favorable ankylosis.  The April 2005 VA examination shows that the Veteran did have active motion to 15 degrees dorsiflexion of the left wrist and range of motion of the left wrist was not additionally limited after repetitive use, fatigue or incoordination.  The examiner noted that the left wrist condition caused functional impairment causing the Veteran to be unable to bend or twist his wrist.  Based on the available medical evidence, a rating for 30 percent based on favorable ankylosis due to functional impairment is appropriate.  DeLuca, 8 Vet. App. 202.  The criteria for next higher rating, 40 percent, is not shown at any point prior to February 2011 as the evidence of record does not demonstrate ankylosis in any other position, except favorable, of the left wrist during that time period.  This is so even with consideration of painful motion and other factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion). 

From February 22, 2011, the Board finds that the Veteran's disability meets the criteria for the higher 40 percent rating.  The medical evidence from February 2011, forward, demonstrates that the Veteran's left wrist is ankylosed.  Both the February 2011 and March 2015 VA examinations had similar findings of no range of motion with tenderness and pain of the left wrist.  The February 2011 examination found ankylosis at 10 degrees ulnar deviation, which was a favorable position.  The March 2015 VA examination found ankylosis in a neutral position, which was considered favorable.  The Veteran's left wrist disability has been consistent since February 2011 and, therefore, a 40 percent disability rating is warranted for the left wrist for the entire period from February 22, 2011.  

In order for a higher than 40 percent rating to be warranted, the Veteran must have unfavorable ankylosis of the wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  Throughout the appellate period, the Veteran's ankylosis has not been considered unfavorable.  See February 2011 and March 2015 VA examinations.  Findings on physical examination do not show functional loss amounting to unfavorable ankylosis.  The criteria for next higher rating, 50 percent, is not shown at any point from February 2011, as the evidence of record does not demonstrate unfavorable ankylosis of the left wrist during that time period.  This is so even with consideration of painful motion and other factors.  See Mitchell, 25 Vet. App. at 32.

The Board has also considered the Veteran's statements and hearing testimony of record, as well as the available treatment records.  They do not show more severe ankylosis for the rating periods in question and do not contain evidence inconsistent with the more comprehensive and probative VA examination reports.

In sum, a higher 30 percent schedular rating for left wrist disability is warranted effective prior to February 22, 2011, and a higher 40 percent schedular rating is warranted from February 22, 2011, forward.  However, the preponderance of the evidence is against an even higher schedular rating during the appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2015) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  His symptoms of ankylosis, tenderness and pain are contemplated by the diagnostic code for the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  In summary, the schedular criteria for residuals of a left wrist contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.


ORDER

A rating of 30 percent, but no higher, for residuals of a left wrist fracture is granted, effective prior to February 22, 2011, subject to the laws and regulations governing the payment of monetary awards.

A rating of 40 percent for residuals of a left wrist fracture is granted, effective from February 22, 2011 to September 12, 2014, subject to the laws and regulations governing the payment of monetary awards.

A schedular rating in excess of 40 percent for residuals of a left wrist fracture is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


